Citation Nr: 0023589	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  95-25 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition.

2.  Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

REMAND

The veteran served on active duty from November 1979 to March 
1980.  This appeal arises from rating decisions of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO) that denied entitlement to service 
connection for a nervous condition, and that reopened the 
previously denied claim for service connection for a right 
knee condition but found that service connection for this 
disability was not warranted.

In his substantive appeal, dated in July 1995, the veteran 
indicated in blocks 7A and 7B that he sought a hearing before 
a member of the Board and that he would appear personally at 
a local VA office before a member of the Board.  The RO had 
provided the veteran with a hearing before a local hearing 
officer at that facility in March 1995.  The veteran may have 
a hearing before both the Board and a local hearing officer.  
The record does not indicate that the veteran has withdrawn 
his request for a hearing held before a member of the Board.

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.

The appellant need take no action until he is so informed.  
The purpose of this REMAND is to ensure compliance with due 
process requirements.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




